Title: From James Madison to Thomas Jefferson, 7 February 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Feby. 7. 1796
Several mails preceding that of yesterday brought nothing more Southern than Baltimore. This will account for my not receiving your favor of the 24th. Ult, till yesterday. I will make the enquiries & execute the commissions in it with pleasure, & without delay. I am afraid to make the same promise as to the weekly history of what passes in the Govt. behind the curtain; especially as the Cypher might be required for some parts of it. What I can I will do on the subject. I have already made a partial collection of the Tracts you wish. I know not what is meant by the correspondence of Jay & Jefferson; probably it is the correspondence not between them, but between each & others.
I thank you for the Copy of your statement & letter to Mr. Wythe. I value it not only as a gratification to myself; but as another security for the preservation of the document.
Dorhman maintains a silence, that justifies strong suspicions of aversion or inability to pay his debts. I feel no longer any other restraints from resorting to his deed of trust, but that which Mazzei’s interest dictates. As yet the land would sell for considerably less than the sum due. The general rise of price which is going on will probably soon remove this difficulty, especially if the Treaty with Spain, shd. have done what is hoped, as to the navigation of the Mississippi.
You will see that the aspect of English affairs grows more & more lowering. The alarm of the Sedition Bills, the bounty on foreign Wheat & flour, the detention of the armament fitted up, for the forlorn experiment in the West Indies, are more portentous than any thing previous to these signs of a ripening crisis. The accounts from France are not of very late date, but continue to be auspicious. The Treaties with Algiers & Spain, loiter as that with England did. It is to be hoped this is the only instance in which the parallel holds.
An idea begins to shew itself that an unrestrained exportation of the Bread-articles, threatens a scarcity in our own Country. The large towns will of course be the first seat of such an apprehensions [sic]. It is certain that the Crops of Grain in North Carolina failed to such a degree as to start the price of Corn at a dollr. a bushel where it used to sell at ⅓ of a dollar. In Virginia, if the present price be the measure of the quantity, there will be little corn to spare, & probably not a great deal more of wheat. In this State it is turning out more & more in evidence that the crop of Wheat has been very scanty. The Eastern States always require large importations from the others. In N. J. & N. Y. alone, the crops of Wheat appear to have been good; & that is probably exaggeration on the favorable side. Flour at present in this place is rising under the information of the English bounty. All in the Market is said to be bought up, probably by English Agents. It sold a day or two ago, or rather there was offered for it, 14 dollrs. a barrel, & the best informed, speak with confidence of successive rises. In this attitude of things What a noble stroke would be an embargo? It would probably do as much good as harm at home; & would force peace, on the rest of the World, & perhaps liberty along with it. But you know the spell within the Govt., as well as the obstacles to such a measure in the clamors that would be raised among the Merchts. the Millers, & farmers, to say nothing of the Tories &c. who would make more noise than any of them.
I intreat you not to procrastinate, much less abandon your historical task. You owe it to yourself, to truth, to the World. Adieu always yours most affey

There is some reason to think that Jno. Rutledge is not right in his mind. Cushing has been put at the head of the Bench, but it is said will decline the pre-eminence. Chase in the place of Blair!!!!—a vacancy remains to be filled. McHenry Secretary at War. Through what official interstice can a ray of republican truths now penetrate to the P.

You will see by the inclosed letter ⟨from j.⟩ B. that I have ad⟨vanced⟩ him 25 drs. I have already told you that repayment in Virga will ⟨serve⟩ for me as well as ⟨here.⟩
